DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/26/2021 and 05/14/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-20 are pending in this application.
Claim rejections 35 USC 101 on claims 1-20 are withdrawn.
Applicant’s arguments on claim rejections 35 USC 103 on claims 1-20, filed 2/26/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hayes. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over NATANZON et al. (9823973, hereinafter ad NATANZON) in view of BOTES et al. (20180260125, hereinafter as BOTES), and further in view of COSBY et al. (20170199877, hereinafter as COSBY).
With respect to claim 1, NATANZON teaches a method for a distributed storage system (see figs. 1, 3, 4, col. 6, lines 8-20 col. 7, lines 35-50: a distributed storage system may enable a storage device to be exported from multiple distributed directors, which may be either appliances or arrays, for example. In an active/active storage system; the distributed storage system may be responsible for providing globally consistent and coherent data access; enabling the distributed storage system to meet consistency guarantees and maximize data access even in response to failures that may cause inconsistent data within the distributed storage system), comprising: 

indicating to a second data center that the second data center is the active data center (col. 10, lines 16-28).
NATANZON does not explicitly teach taking a snapshot of a file system, distributed across multiple storage nodes and storing the snapshot to a bucket in an object storage as claimed.
However, BOTES teaches data replication techniques through which data stored in the storage system is replicated to another storage system such that the data may be 
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON with the teachings of BOTES.  One having ordinary skill in the art would have found it motivated to utilize of providing a 
In addition, NATANZON does not explicitly teach the file system comprises a plurality of nodes and a plurality of bucket groups, each node of the plurality of nodes is operable to host one or more buckets, each bucket group of the plurality of bucket groups comprises a unique combination of nodes of the plurality of nodes, and no two buckets hosted by the plurality of nodes share the same bucket group as claimed.
COSBY teaches the file system comprises a plurality of nodes and a plurality of bucket groups ([0002]: discussing about distributed storage systems (e.g., storage clusters) may include thousands of individual storage servers (e.g., storage nodes); [0047]: discussing about the clustered file system may be shared among multiple 
each node of the plurality of nodes is operable to host one or more buckets (([0052]: discussing about there are plurality clusters of five storage nodes),
each bucket group of the plurality of bucket groups comprises a unique combination of nodes of the plurality of nodes, and no two buckets hosted by the plurality of nodes share the same bucket group ([0052]: discussing about if the identifier module 202 generates ten unique identifiers, and there are five storage nodes in the cluster, the identifier module 202 may randomly assign each unique identifier to one of the five storage nodes. Examiner interprets that the combination five storage nodes in the cluster as claimed bucket group comprises a unique combination of nodes).
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON in view of BOTES with the teachings of COSBY.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with cloud computing, a virtual center may further include a virtual data center that provides logical control and management of data storage in a data center, the virtual center may be used in connection with an infrastructure platform that provides an integrated package of components to provide network, compute and/or storage services for use in a virtualized environment (col. 8, lines 15-25 and fig. 2 of NATANZON) of having five storage nodes in the cluster ([0052] [0053] of COSBY), as 

With respect to claim 2, NATANZON in view of BOTES and COSBY teaches the method as discussed in claim 1. 
COSBY also teaches wherein the file system is distributed across five nodes ([0052] [0053]: there are five storage nodes in the cluster, the identifier module may randomly assign each unique identifier to one of the five storage nodes and a higher likelihood of unique identifiers being randomly assigned to storage node B, and therefore more data items associated with client device A may be stored on storage node B instead of being evenly distributed across the other storage nodes C-N in the storage cluster).
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON in view of BOTES with the teachings of COSBY.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with cloud computing, a virtual center may further include a virtual 

With respect to claims 3-6, NATANZON in view of BOTES and COSBY teaches the method as discussed in claim 1.
BOTES also teaches wherein the first data center makes the file system read only prior to taking the snapshot; wherein the snapshot is a final snapshot by the first data center prior to going to a non-active data center status; wherein at a first pre-determined period before going to the non-active data center status, one or more snapshots are taken prior to the final snapshot and wherein the one or more snapshots are stored in the object storage ([0155]: data replication techniques through which data stored in the storage system is replicated to another storage system such that the data may be accessible via multiple storage systems, data snapshotting techniques through which the state of data within the storage system is captured at various points in time, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON with the teachings of BOTES.  One having ordinary skill in the art would have found it motivated to utilize of providing a 

With respect to claim 7, NATANZON in view of BOTES and COSBY teaches the method as discussed in claim 1.
BOTES also teaches wherein the first data center stores its active system state to the object storage ([0151]: utilizing object storage, where data is managed as objects.  Each object may include the data itself, a variable amount of metadata, and a globally unique identifier, where object storage can be implemented at multiple levels (e.g., device level, system level, interface level).: Resynchronizing storage systems may 
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON with the teachings of BOTES.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with cloud computing, a virtual center may further include a virtual data center that provides logical control and management of data storage in a data center, the virtual center may be used in connection with an infrastructure platform that provides an integrated .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NATANZON in view of BOTES, in view of COSBY and further in view of BEN-SHAUL et al. (20150331635, hereinafter ad BEN-SHAUL). 
With respect to claim 8, NATANZON in view of BOTES and COSBY teaches the method as discussed in claim 1. 
NATANZON in view of BOTES and COSBY do not explicitly teach wherein the distributed storage system is used for one of: cloud burst configuration or follow the sun configuration as claimed.
However, BEN-SHAUL teaches a method and system for real-time cloud bursting is provided.  The method and system are directed to extending a data center with cloud computing resources by decoupling computing resources and storage devices in a virtualized data center, and booting the decoupled computing resources in a staged process while storage devices are divided and prioritized into components (abstract), 
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON in view of BOTES and COSBY with the teachings of BEN-SHAUL.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with cloud computing, a virtual center may further include a virtual data center that provides logical control and management of data storage in a data center, the virtual center may be used in connection with an infrastructure platform that provides an integrated package of components to provide network, compute and/or storage services for use in a virtualized environment (col. 8, lines 15-25 and fig. 2 of NATANZON) of having the implementations of the cloud bursting mechanisms (abstract [0045] [0046 and [0066]-[0068] of BEN-SHAUL), as taught by BEN-SHAUL in order for being directed to extending a data center with cloud computing resources by decoupling computing resources and storage devices in a virtualized data center, and booting the decoupled computing resources in a staged process while storage devices are divided and prioritized into components. (BEN-SHAUL’s abstract). 

Claims 9- 20 are rejected under 35 U.S.C. 103 as being unpatentable over NATANZON in view of BOTES, and further in view of ARON et al. (20160034507, hereinafter as ARON), GOEL at al. (20160147814, hereinafter as GOEL), and COSBY et al. (20170199877, hereinafter as COSBY).
With respect to claim 9, NATANZON teaches method for a distributed storage system (see figs. 1, 3, 4, col. 6, lines 8-20 col. 7, lines 35-50: a distributed storage system may enable a storage device to be exported from multiple distributed directors, which may be either appliances or arrays, for example. In an active/active storage system; the distributed storage system may be responsible for providing globally consistent and coherent data access; enabling the distributed storage system to meet consistency guarantees and maximize data access even in response to failures that may cause inconsistent data within the distributed storage system), comprising: 
a backend (according to the system described herein, it is provided that backend array-based snapshots may be created separately on each site of a cluster, and then the snapshots fixed so as to be consistent and/or otherwise identical among the plurality of sites col. 16, lines 50-67 and col. 17, lines 1-14; fig. 2, col. 8, lines 10-30; and lines 36-58; a first set of one or more data centers that are relatively active (primary data centers) and a second set of one or more data centers that are relatively inactive (failover data centers). The first set of data centers and second set of data centers may both be used for application reading and writing, but the first set of data centers may be more active and/or include more response time sensitive applications than the second set of data centers. Each of the relatively active data centers in the first set of data 
NATANZON does not explicitly teach storing a snapshot of a file system, distributed multiple storage nodes as to a bucket in a storage object and storing the buffer in the backend object storage as claimed.
However, BOTES teaches data replication techniques through which data stored in the storage system is replicated to another storage system such that the data may be accessible via multiple storage systems, data snapshotting techniques through which the state of data within the storage system is captured at various points in time, data and database cloning techniques through which duplicate copies of data and databases may be created, and other data protection techniques ([0155]); [0432] [0434]); and ([0151]: utilizing object storage, where data is managed as objects.  Each object may include the data itself, a variable amount of metadata, and a globally unique identifier, where object storage can be implemented at multiple levels (e.g., device level, system level, interface level).: Resynchronizing storage systems may also include tracking changes as a snapshot. For example, snapshots may be used to track changes since some time in the past, and a storage system may manufacture a snapshot at the time of a detach by excluding content that is not known to have completed. Alternatively, snapshots may be created on a regular basis, or with some periodicity, where the time of the snapshot creation may be compared to a time of a detach to determine which snapshot may serve as a basis for resynchronizing the detached storage system and Using these features of snapshots, resynchronizing content to a reattaching storage system may include replicating differences between the time of the reattach and the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON with the teachings of BOTES.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with cloud computing, a virtual center may further include a virtual data center that provides logical control and management of data storage in a data center, the virtual center may be used in connection with an infrastructure platform that provides an integrated package of components to provide network, compute and/or storage services for use in a virtualized environment (col. 8, lines 15-25 and fig. 2 of NATANZON) of snapshotting technique to the file system, object storage ([0155], [0432] [0434] [0151] of BOTES), as taught by BOTES in order to utilize object storage, where data is managed as objects and each object may include the data itself, a variable amount of metadata, and a globally unique identifier, where object storage can be implemented at multiple levels (e.g., device level, system level, interface level), thereby, enabling the storage systems utilizing file storage in which data is stored in a hierarchical structure (BOTES’ [0151]).  
NATANZON does not explicitly teach traversing a snapshot configuration tree to determine changes to the file system as claimed.

Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON in view of BOLTES with the teachings of ARON.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with cloud computing, a virtual center may further include a virtual data center that provides logical control and management of data storage in a data center, the virtual center may be used in connection with an infrastructure platform that provides an integrated package of components to provide network, compute and/or storage services for use in a virtualized environment (col. 8, lines 15-25 and fig. 2 of NATANZON) of traversing the file system tree and having changes to the file system ([0008]-[0010] [0028] and [0048] of ARON), as taught by ARON in order to find the item of metadata associated with that metadata key (ARON’s [0028]).  
NATANZON does not explicitly teach reading an on-disk hash (ODH) table to enumerate changes to the ODH table; and putting the changes to the file system and the changes to the ODH table in one or more buffers as claimed.
However, GOEL teaches providing lockless read and write operations ([0061]-[0062]); the table stored in the on-disk storage can include table schema metadata characterizing a schema for the table and enabling execution of redo, undo, post-
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON in view of BOTES and ARON with the teachings of GOEL.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with cloud computing, a virtual center may further include a virtual data center that provides logical control and management of data storage in a data center, the virtual center may be used in connection with an infrastructure platform that provides an integrated package of components to provide network, compute and/or storage services for use in a virtualized environment (col. 8, lines 15-25 and fig. 2 of NATANZON) of on-disk storage, read and write operations  ([0006] [0076] [0061]-[0062] of GOEL), as taught by GOEL in order to being optimized for both OLAP and OLTP transactions while providing snapshot isolation (GOEL’s  [0001]).  
In addition, NATANZON does not explicitly teach the file system comprises a plurality of nodes and a plurality of bucket groups, each node of the plurality of nodes is operable to host one or more buckets, each bucket group of the plurality of bucket groups comprises a unique combination of nodes of the plurality of nodes, and no two buckets hosted by the plurality of nodes share the same bucket group as claimed.
COSBY teaches the file system comprises a plurality of nodes and a plurality of bucket groups ([0002]: discussing about distributed storage systems (e.g., storage clusters) may include thousands of individual storage servers (e.g., storage nodes); [0047]: discussing about the clustered file system may be shared among multiple servers 108 (e.g., storage nodes in the cluster) by being mounted simultaneously on each server 108),
each node of the plurality of nodes is operable to host one or more buckets (([0052]: discussing about there are plurality clusters of five storage nodes),
each bucket group of the plurality of bucket groups comprises a unique combination of nodes of the plurality of nodes, and no two buckets hosted by the plurality of nodes share the same bucket group ([0052]: discussing about if the identifier module 202 generates ten unique identifiers, and there are five storage nodes in the cluster, the identifier module 202 may randomly assign each unique identifier to one of the five storage nodes. Examiner interprets that the combination five storage nodes in the cluster as claimed bucket group comprises a unique combination of nodes).
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON in view of BOTES, ARON and GOEL with the teachings of COSBY.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with cloud computing, a virtual center may further include a virtual data center that provides logical control and management of data 

Claim 17 is essentially the same as claim 9 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 9 hereinabove. 

With respect to claim 10, NATANZON in view of BOTES, ARON, GOEL and COSBY teaches the method as discussed in claim 9.
COSBY also teaches wherein the file system is distributed across five nodes ([0052] [0053]: there are five storage nodes in the cluster, the identifier module may randomly assign each unique identifier to one of the five storage nodes and a higher likelihood of unique identifiers being randomly assigned to storage node B, and therefore more data items associated with client device A may be stored on storage 
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON in view of BOTES with the teachings of COSBY.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with cloud computing, a virtual center may further include a virtual data center that provides logical control and management of data storage in a data center, the virtual center may be used in connection with an infrastructure platform that provides an integrated package of components to provide network, compute and/or storage services for use in a virtualized environment (col. 8, lines 15-25 and fig. 2 of NATANZON) of having five storage nodes in the cluster ([0052] [0053] of COSBY), as taught by COSBY in order to have a storage module that may select and associate a unique identifier with a data item and store the data item on a storage node associated with the unique identifier via randomizing the assignment of storage nodes to unique identifiers, load and capacity balancing can be achieved in the storage cluster over time, on average, as data items are stored in the storage cluster according to the storage node associated with a unique identifier (COSBY’s [0052]). 

With respect to claims 11-12, NATANZON in view of BOTES, ARON, GOEL and COSBY teaches the method as discussed in claim 9.

Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON with the teachings of BOTES.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with cloud computing, a virtual center may further include a virtual data center that provides logical control and management of data storage in a data center, the virtual center may be used in connection with an infrastructure platform that provides an integrated package of components to provide network, compute and/or storage services for use in a virtualized environment (col. 8, lines 15-25 and fig. 2 of NATANZON) of snapshotting technique to the file system, object storage ([0155], [0432] [0434] [0151] of BOTES), as taught by BOTES in order to utilize object storage, where data is managed as objects and each object may include the data itself, a variable amount of metadata, and a globally unique identifier, where object storage can be implemented at multiple levels (e.g., device level, system level, interface level), thereby, enabling the storage systems utilizing file storage in which data is stored in a hierarchical structure (BOTES’ [0151]).  

Claim 18 is essentially the same as claim 11 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 11 hereinabove. 

With respect to claim 13, NATANZON in view of BOTES, ARON, GOEL and COSBY teaches the method as discussed in claim 9.
ARON teaches wherein the snapshot configuration tree is traversed to find a first snapshot ([0008]-[0010] [0028] [0048]: traversing the file system metadata tree from the first root node to a first leaf node associated with the metadata key and change file system). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON in view of BOLTES with the teachings of ARON.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with cloud computing, a virtual center may further include a virtual data center that provides logical control and management of data storage in a data center, the virtual center may be used in connection with an infrastructure platform that provides an integrated package of components to provide network, compute and/or storage services for use in a virtualized environment (col. 8, lines 15-25 and fig. 2 of NATANZON) of traversing the file system tree and having changes to the file system 

Claim 19 is essentially the same as claim 13 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 13 hereinabove. 

With respect to claim 14, NATANZON in view of BOTES, ARON, GOEL and COSBY teaches the method as discussed in claim 9.
GOEL teaches wherein reading the ODH table comprises looking at later ODHs to determine whether there is a more up-to-date change for an object ([0061]-[0062]: providing lockless read and write operations the table stored in the on-disk storage can include table schema metadata characterizing a schema for the table and enabling execution of redo, undo, post-commit and cleanup actions without accessing system catalogs; table data, multi-version concurrency control (MVCC) information, and metadata can be stored in chains of pages in the on-disk storage [0006] [0076]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON in view of BOTES and ARON with the teachings of GOEL.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with cloud computing, a virtual center may further include a virtual 

With respect to claim 15, NATANZON in view of BOTES, ARON, GOEL and COSBY teaches the method as discussed in claim 14.
BOTES teaches wherein when the more up-to-date change for an object is found, only the more up-to-date change is stored in the backend object storage ([0155]: data replication techniques through which data stored in the storage system is replicated to another storage system such that the data may be accessible via multiple storage systems, data snapshotting techniques through which the state of data within the storage system is captured at various points in time, data and database cloning techniques through which duplicate copies of data and databases may be created, and other data protection techniques; [0432] [0434] and ([0151]: utilizing object storage, where data is managed as objects.  Each object may include the data itself, a variable amount of metadata, and a globally unique identifier, where object storage can be implemented at multiple levels (e.g., device level, system level, interface level).: Resynchronizing storage systems may also include tracking changes as a snapshot. For example, snapshots may be used to track changes since some time in the past, and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON with the teachings of BOTES.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with cloud computing, a virtual center may further include a virtual data center that provides logical control and management of data storage in a data center, the virtual center may 

With respect to claim 16, NATANZON in view of BOTES, ARON, GOEL and COSBY teaches the method as discussed in claim 9.
BOTES teaches wherein at least one data file is aggregated into at least one of the one or more buffers when the at least one data file is less than a pre-determined size (fig. 2A and [0067] [0100] [0102] and [0111]; [0167] [0316]); ([0155]); [0432] [0434]) in implementations, the storage array controller 110 may be configured to utilize the NVRAM devices as a quickly accessible buffer for data destined to be written to the storage drives 171A-F. Latency for write requests using NVRAM devices as a buffer may be improved relative to a system in which a storage array controller 110 writes data directly to the storage drives 171A-F; [0151]: utilizing object storage, where data is managed as objects.  Each object may include the data itself, a variable amount of metadata, and a globally unique identifier, where object storage can be implemented at multiple levels (e.g., device level, system level, interface level).: Resynchronizing 
Therefore, it would have been obvious before the effective filing date of the claimed invention to the teachings of NATANZON with the teachings of BOTES.  One having ordinary skill in the art would have found it motivated to utilize of providing a consistent point-in-time copy of data in a virtualized environment, separate point-in-time copies of the data is created at each site by using snapshots of the sites; providing a consistent point-in-time copy of data in a virtualized environment and in connection with 

Claim 20 is essentially the same as claim 16 except that it is directed to a distributed storage system rather than a method, and is rejected for the same reason as applied to the claim 16 hereinabove. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayes et al. (US 9087012 B1) teaches the storage grid includes a first cluster, a second cluster, and a third cluster. Each of the first cluster, the second cluster and the third cluster is configured to store an amount of data ranging from a portion of a copy of the data to a full copy of the data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162         

April 17, 2021